Citation Nr: 0518968	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for scarring of the right foot due to chronic 
dermatitis (formerly evaluated as bilateral chronic foot 
dermatitis).

2.  Entitlement to a higher initial evaluation for scarring 
of the left foot due to chronic dermatitis (formerly 
evaluated as bilateral chronic foot dermatitis) evaluated as 
noncompensable prior to October 28, 2003 and 10 percent 
disabling thereafter.

3.  Entitlement to an initial compensable evaluation of 
status post stress fracture of the left third metatarsal 
head.

4.  Entitlement to service connection for residuals of right 
foot/ankle injury.

5.  Entitlement to service connection for bilateral eczema of 
the hands.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Atlanta, Georgia.  In January 2002 the RO granted the 
appellant's claim of entitlement to service connection for 
"bilateral chronic foot dermatitis" and provided an initial 
10 percent evaluation effective to the date of discharge; 
October 2, 2001.  The RO also granted service connection for 
status post fracture of the left 3rd metatarsal head, and 
assigned an initial noncompensable evaluation.  The RO denied 
service connection for residuals of a right foot injury, and 
bilateral eczema of the hands.

A January 2004 RO rating decision assigned a 10 percent 
evaluation for scarring of the right foot due to chronic 
dermatitis, and "continued" a 10 percent rating effective 
to the date of discharge.  The RO also "granted" service 
connection for scarring of the left foot due to chronic 
dermatitis, and assigned an initial evaluation of 10 percent 
rating effective October 28, 2003.  The Board has rephrased 
the issues on the title page to better reflect the issues on 
appeal.

In February 2005, the veteran was afforded a video conference 
hearing before T. Mainelli, who is the Acting Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. §§ 7101(c), 7102 (West 2002).

The issues of higher initial evaluations for skin and left 
foot disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was diagnosed with a chronic right ankle 
strain in service.

2.  The veteran has bilateral eczema of the hands that had 
its onset during military service.


CONCLUSIONS OF LAW

1.  Chronic right ankle strain was incurred during active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002).

2.  The veteran's bilateral eczema of the hands was incurred 
during his active military service.  38 U.S.C.A. § 1110, 5107 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to compensation benefits.  The 
Board has reviewed all the evidence in the veteran's claims 
folder, which includes, but is not limited to: service 
medical records; his statements in support of claim; a pre-
discharge VA examination; VA clinic records; VA examination 
report dated October 2003; records from Winn Army Hospital; 
transcript of the veteran's hearing before the Board in 
February 2005; and argument provided by the veteran's 
representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Specified diseases listed as chronic in 
nature may be presumed to have been incurred in service, if 
the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §1110, a claimant must prove the existence of (1) 
a disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

I.  Right foot/ankle disability

The veteran claims entitlement to service connection for 
residuals of a right foot injury in service.  He testified in 
February 2005 that he believed to have suffered a fracture to 
the right ankle during basic training.  He related this 
injury was treated about the same time of his hospitalization 
for cellulitis of his leg.  He had been placed on bedrest 
while at home on recruiting duties, and given a profile.  He 
indicated current VA treatment for right foot pain.

The veteran's service medical records do reflect his in-
service treatment for chronic right foot dermatitis with 
keratoderma that has been service connected.  There is no 
evidence, however, that he injured his right foot and/or 
ankle while in service.  He has current complaint of chronic 
right foot pain, but no diagnosis of right foot disability 
other than the service connected skin condition of the right 
foot.  However, a pre-discharge VA examination in May 2001 
diagnosed the veteran with a chronic right ankle strain.  On 
this evidence, the Board finds that the veteran was diagnosed 
with a chronic right ankle strain in service.  Service 
connection, therefore, is granted.

II.  Service connection Eczema of the Hands

The veteran asserts that his bilateral eczema of the hands 
began in service.  Service medical records include a 
treatment report from the dermatology clinic at Winn Army 
Community Hospital from October 2000 that showed complaints 
of severe eczema "of foot and beginning on hand."  The 
examiner observed new lesions on the palms of the veteran's 
hands.  The examiner assessed the veteran's condition as: 
"Eczema ~ Allergic Contact Dermatitis vs. Irritant 
Dermatitis questionably secondary to impetiginization."  The 
veteran's service medical records also contained a physical 
profile from January 2001 that listed the veteran's medical 
conditions as: "1. Keratoderma of palms and soles; 2. 
Recurrent skin infections secondary to keratoderma."  The 
May 2001 VA pre-discharge examination noted slight eczematous 
changes in the palms of both hands with post-service clinic 
records showing continued treatment for eczema of the hands 
and feet.

The Board finds that service connection for bilateral eczema 
of the hands is warranted.  The veteran's service medical 
records show that eczema was "beginning" on the veteran's 
hands during service and that he suffered from keratoderma of 
the palms.  The May 2001 pre-discharge examination and post-
service clinic records showed the continuation of the same 
symptoms with a current diagnosis of eczema of the hands.  On 
this record, the Board finds that the veteran's bilateral 
eczema of the hands that had its onset during military 
service.  As such, the Board finds that the service 
connection for bilateral eczema of the hands is warranted.

ORDER


Service connection for chronic right ankle strain is granted.

Service connection for bilateral eczema of the hands is 
granted.


REMAND

As held above, the Board grants the veteran's claim for 
service connection for dermatitis of the hands.  Also before 
the Board on appeal are issues of higher initial evaluations 
for dermatitis of the feet, and a compensable evaluation for 
status post fracture of the left 3rd metatarsal.  

The criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 
contemplates evaluating dermatitis or eczema in percentages 
of the entire body and/or exposed areas affected.  The Board 
also notes that the severity of a scar disability may be 
rated according to location, type, and characteristics, 
appearance, healing, and/or on impairment of function of the 
part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, the Esteban principles must be reconciled with the 
principles of 38 C.F.R. § 4.14 which dictate against 
compensating an individual twice for the same aspect of 
disability.

The Board finds that the issues of a higher initial 
evaluation for dermatitis of the feet is inextricably 
intertwined with the initial rating to be assigned for 
dermatitis of the hands.  Furthermore, the veteran's Medical 
Evaluation Board (MEB) examination prior to his discharge 
from service included an assessment of decreased (?) weight 
bearing of the left foot due to pain from resolved cellulitis 
and healed fracture of the left 3rd metatarsal. Current VA 
clinic records reflect his treatment for foot pain diagnosed 
as chronic dermatitis.  Thus, the medical evidence appears to 
indicate that functionality of the left foot is being 
affected by both service connected dermatitis and residuals 
of fracture of the left 3rd metatarsal.  As such, the Board 
is of the opinion that the veteran should undergo skin 
examination to determine the current severity of his skin 
characteristics, and orthopedic examination to determine his 
functional impairment of his left foot due to service 
connected disability.  Accordingly, this case is REMANDED to 
the RO via the AMC for the following action:

1.  The RO should obtain clinic records from the 
Atlanta VA Medical Center since January 2005.

2.  Upon completion of the above, the RO should 
schedule the veteran for a skin examination, with 
benefit of review of the claims folder, in order 
to determine the current nature and severity of 
his service connected dermatitis.  The claims 
folder and a copy of this remand should be 
provided to the examiner prior to examination.  
After physically evaluating the veteran, the 
medical examiner should address the following 
questions, to the best of his/her medical 
knowledge:
	a) the percentage of the entire body and the 
percentage of exposed areas affected by 
service connected dermatitis;
	b) measurement, in square inches, of any 
areas encompassed by permanent scarring; 
	c) findings pertaining to the presence or 
absence of soft tissue damage, frequent loss 
of covering of skin over the scar, and/or 
objectively demonstrated pain on palpation; 
and
	d) whether the skin/scar disability results 
in limitation of motion of the part affected 
and, if so, the extent of severity of such 
lost functionality (e.g., slight, moderate, 
moderately severe, or severe).

Unretouched color photographs of the service 
connected skin disorder, to include the scars, 
should be taken and associated with the claims 
folder.

3.  The RO should also schedule the veteran for 
orthopedic examination for the purpose of 
determining the nature and severity of the 
service connected left foot disability.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.  After physically 
evaluating the veteran, the medical examiner 
should address the following questions, to the 
best of his/her medical knowledge:
a) What are the current orthopedic 
manifestations of service connected 
status post fracture of the 3rd 
metatarsal; and
b) Whether the service connected 
residuals of status post fracture of 
the 3rd metatarsal and/or dermatitis of 
the left foot with scarring causes the 
veteran to have pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the left foot and, if 
so, whether the overall functional 
impairment of the left foot results in 
slight, moderate, moderately severe or 
severe disability?

4.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
appellant and his representative should be 
allowed an appropriate period of time for 
response

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


